     Case: 1:19-cv-00145-DAP Doc #: 565 Filed: 04/24/20 1 of 2. PageID #: 13161


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                            )   CASE NO. 1:19-CV-00145
                                                          )
                        Plaintiff,                        )
                                                          )
        v.                                                )   JUDGE DAN AARON
                                                          )   POLSTER
                                                          )
 SOUTH UNIVERSITY OF OHIO, LLC, et al.,                   )
                                                          )   MAGISTRATE JUDGE
                  Defendants.                             )   THOMAS M. PARKER
 ___________________________________________

RECEIVER MARK E. DOTTORE’S STATUS REPORT REGARDING HLC DECISION
                      [Related Docs. 554 and 564]
         Mark E. Dottore, duly appointed Receiver for the within matter, hereby notifies the Court

and all parties that the Higher Learning Commission (“HLC”) notified him late on April 23 that

its Board decided not to change the accreditation status of the HLC Campuses after all.

Accordingly, there is no need for a continued stay and this Court’s order of March 23, 2020,

identified on the Docket as entry 554, should go into effect immediately.

 April 24, 2020                                Respectfully submitted,

                                               /s/ Hugh D. Berkson
 McCARTHY, LEBIT, CRYSTAL                      Robert T. Glickman (0059579)
  & LIFFMAN CO., L.P.A.                        Charles A. Nemer (0009261)
                                               Robert R. Kracht (0025574)
                                               Hugh D. Berkson (0063997)
                                               Nicholas R. Oleski (0095808)
                                               101 West Prospect Ave., Suite 1800
                                               Cleveland, Ohio 44115
                                               (216) 696-1422 – Telephone
                                               (216) 696-1210 – Facsimile
                                               rtg@mccarthylebit.com
                                               can@mccarthylebit.com
                                               rrk@mccarthylebit.com
                                               hdb@mccarthylebit.com
                                               nro@mccarthylebit.com

                                              Special Counsel for the Receiver


{01432553-1}
    Case: 1:19-cv-00145-DAP Doc #: 565 Filed: 04/24/20 2 of 2. PageID #: 13162


                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 24, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by the Court’s electronic filing system. Parties may

access this filing through the Court’s system.


                                               /s/ Hugh D. Berkson
                                               Hugh D. Berkson (0063997)




{01432553-1}
                                                  2
